NUMBER 13-16-00486-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOHN H. HANDS,                                                             Appellant,

                                          v.

ROSA M. HANDS,                                                              Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

                Before Justices Garza, Perkes, and Longoria
                     Memorandum Opinion Per Curiam

      Appellant, John H. Hands, perfected an appeal from a final decree of divorce

entered by the 357th District Court of Cameron County, Texas, in cause number 2014-

DCL-1380-E. Appellant has filed a motion to dismiss the appeal on grounds that the trial
court has granted appellant’s motion for new trial. Appellant requests that this Court

dismiss the appeal.

      The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a).   Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED.     Costs will be taxed against appellant.     See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                PER CURIAM

Delivered and filed the
29th day of September, 2016.




                                            2